Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on April 1, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Geiser et al. (“Air Pollution and Climate Gradients in Western Oregon Washington Indicated By Epiphytic Macrolichens,” www.sciencedirect.com, environmental Pollution (2007) pages 203 -218), teaches human activity changing air quality and climate in the US Pacific Northwest.  A dataset modeled response to air quality and gradients.
     Next, the prior art of record, Laumbach et al. (“Respiratory Health Effects of Air Pollution: Update on Biomass Smoke and Traffic Pollution,” 2012, www.sciencedirect.com, pages 3-11), teaches mounting evidence suggests that air pollution contributes to the large global burden of respiratory and allergic diseases, including asthma, chronic obstructive pulmonary disease, and pneumonia.
    Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a localized particulate air pollutant (LPAP) mapping system in communication with a network communicatively coupled with a plurality of LPAP sensors distributed over a geographic region, each LPAP sensor to obtain respective LPAP data samples from a respective LPAP sensor location, the respective LPAP data samples indicating measured levels of a particular LPAP, LPAP mapping system: compute, for a predefined geographic sub-region of the geographic region, an aggregated LPAP level based on the respective LPAP data samples obtained via the network from those of the LPAP sensors having respective LPAP sensor locations determined to be within the predefined geographic sub-region” as recited in independent claim 1 and similarly recited in independent claims 13 and 19.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Hou et al.,“Generation Dispatch with Air Polllutant Dispersion Consideration”, 2013 IEEE, pages 1 – 5); and 
b.  Chen et al., “Poster Abstract: HAP – Fine-Grained Dynamic Air Pollution Map Reconstruction by Hybrid Adaptive Particle Filter,” ACM, SenSys’16 November 14-16, 2016, pages 1-2.
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166
May 7, 2022